Order relieving defendant from default in payment of installment due upon judgment, and permitting her to make such payment after its due date, and vacating execution, reversed upon the law, with ten dollars costs and disbursements, and motion denied and stay of execution vacated, with ten dollars costs. The stipulation provided, in substance, that if installment payments should not be made when due, plaintiff should be at liberty to enforce payment of the full amount remaining due upon the judgment. Time was clearly made the essence of the stipulation, and the court was without power to compel plaintiff to accept payment of the installment after its due date. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.